Memorandum. If a town is a political subdivision then petitioners are entitled to an order validating their petitions because they have more than 500 valid signatures. Under section 136 of the Election Law a political subdivision containing more than one assembly district limits the signature level to that of the aggregate of the included subdivisions or parts therof (subd. 2, par. [j]). Under the same statute assembly districts outside New York City have a signature level of 250 (subd. 2, par. [h]). A town is a political subdivision. Section 2 of the Election Law, containing definitions, does not preclude such construction. Elsewhere in the statutes a town is defined as a political subdivision (see, e.g., General Municipal Law, §§ 60 [subd. 2, par. b], 209-o [subd. 1, par. a]; §§ 1, 100 [subd. 1]; Executive Law, § 10 [subd. 1, par. e]; cf. § 331 [subd. 3]). Hence, petitioners need not have filed more than 500 signatures because of the two assembly districts contained within the town.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Bbeitel and Jasen.
In each case: Order reversed, without costs, and matter remitted to Special Term with directions to grant an order validating the designating petition, in a memorandum.